Citation Nr: 0808920	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-21 341	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1978 to September 1981 and from March 1982 to March 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
January 2007, the Board remanded the claim for additional 
development.

The appeal is again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In January 2007, the Board remanded the claim so that the 
veteran could be afforded a VA examination and opinion 
regarding the nature and etiology of his psychiatric 
disorder.  In April 2007, a letter was sent to him notifying 
him that a VA examination had been scheduled for later that 
month.  The letter was sent to his latest address of record, 
which was in Troy, New York.  He failed to report to that 
examination.

In June 2007, the veteran and his representative notified the 
RO that the veteran had moved to St. Petersburg, Florida and 
requested that his file be transferred once the AMC had 
completed the actions directed by the Board.  

In August 2007, the AMC issued a supplemental statement of 
the case (SSOC) continuing the denial of service connection 
for an acquired psychiatric disorder.  The AMC noted that the 
veteran had failed to attend the scheduled VA examination and 
that he had not provided good cause for not attending.  The 
SSOC was mailed, however, to his former address in Troy, New 
York.  Mail sent to the Troy, New York address in August 2007 
was returned as undeliverable.  

In a February 2008 post-remand brief, the veteran's 
representative argued that the veteran may not have received 
notice of the examination and requested that he be afforded 
another examination in St. Petersburg, Florida.  

Because the August 2007 SSOC was sent to the veteran's former 
address and he was not provided notice of the reasons and 
bases for the AMC's denial of the claim, a remand is 
necessary so that a copy of the SSOC can be re-mailed to his 
current address.  Furthermore, he should be asked whether he 
is willing to appear for a VA examination in St. Petersburg, 
Florida.  If so, he should be afforded this opportunity. 

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the August 2007 SSOC to 
the veteran's address in St. Petersburg, 
Florida (or most current address of 
record).  Also send him a letter asking 
whether he is willing to report to a VA 
examination at the nearest VA medical 
facility.  Give him a reasonable time to 
respond.

2.  If the veteran indicates that he is 
willing to report, schedule him for a VA 
psychiatric examination to determine the 
nature and extent of any current acquired 
psychiatric disability.  The examiner 
should review the claims files in 
conjunction with the examination, and 
should note that a review of the claims 
files was made.

With respect to any current acquired 
psychiatric disability (ies), the examiner 
should express an opinion as to the 
following questions:

(a) Whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has an acquired 
psychiatric disability that began during 
military service; and 

(b) Is there clear and unmistakable 
evidence that any acquired psychiatric 
disability pre- existed service, and, if 
so, is there clear and unmistakable 
evidence that any acquired psychiatric 
disability(ies) underwent no permanent 
increase in severity during service?

The examiner should provide a rationale 
for all opinions.

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

